Citation Nr: 1131124	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities.

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, wife, daughter, and friend


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from April 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen claims of service connection for frostbite injury to the feet, a right knee disorder, and a low back disorder on the basis that new and material evidence had not been submitted.

In May 2011, the Veteran and others testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim for service connection for service connection for bilateral frozen feet, and denied claims for service connection for right knee and low back disorders in a January 2004 rating decision, which is final. 

2.  The evidence received since the January 2004 RO rating decision includes lay statements, VA treatment records, and a letter from a private physician which indicate that current back, knee and foot disabilities may be related to injuries during the Veteran's military service.  

3.  The evidence received since the January 2004 RO rating decision presents a reasonable possibility of substantiating the claims for service connection.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2004 RO rating decision is new and material and the claim for service connection for the residuals of a cold injury to the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  Evidence received since the January 2004 RO rating decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Evidence received since the January 2004 RO rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to that portion of the appeal decided here, the Board is granting in full the benefits sought on appeal.  Accordingly any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2004 rating decision the RO denied the Veteran's claims for service connection for a right knee disorder and a low back disorder.  In that same decision the RO also declined to reopen the Veteran's claim for service connection for bilateral frozen feet.  The RO notified the Veteran or this decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  The evidence of record at the time consisted of: a very few service treatment records (to include unit morning reports from December 1945 to May 1946), VA treatment records, and private medical treatment records.  The evidence at this time established the presence of current bilateral foot, low back, and right knee disabilities.  The competent evidence available at that time did not indicate a nexus between the claimed disabilities and the Veteran's military service.  

The evidence received since the January 2004  RO rating decision includes:  VA treatment records dated in 2008 and 2009, an October 2009 private medical statement, and lay statements from friends and family.  The medical evidence includes various statements indicating that current complaints are possibly, or even likely, related to the in-service frostbite and fall injuries as described by the Veteran.  The lay statements include the Veteran's detailed report of the circumstances surrounding an alleged injury to the knee and back while on guard duty, as well as his cold exposure.  Further, friends and family reported that the Veteran had over the years told them of his cold injury in service; his daughter reported her independent recollections of his bilateral foot problems and treatment over the years following service.

The medical reports, both treatment records and opinion statements, are not probative of the question of service connection for frostbite residuals.  The reporters have no independent knowledge of the Veteran's injuries, and base their statements on the Veteran's repeated allegations of cold injury in service.  These allegations have been previously considered and rejected by agency decision makers.  Opinions and conclusions based solely on them cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

However, the Veteran's daughter has submitted a statement describing her observations of her father's foot problems for many years.  Although she also states that the Veteran described his cold injuries to her, her descriptions of his behaviors and recollections of special shoes are independent of his allegations.  Her statements indicate the possibility of long standing problems, and continuity of symptoms can support a finding of nexus.  

Therefore, the lay statements of the Veteran's daughter are new in the sense that they were not previously considered by agency decision makers, and are material because they address the unestablished fact of nexus and raise the reasonable possibility of supporting the claim.  The claim of service connection for residuals of frostbite of the bilateral feet must be reopened.

With respect to the claims involving the back and right knee, the Veteran has since January 2004 provided a detailed description of injury which was absent previously.  The credibility of these new allegations must be presumed.  As they also address the unestablished fact of a nexus to service, the allegations are also material.  They tend to support his claim, and raise the reasonable possibility of substantiating his claims.

Further, the medical opinions of record indicating a possible link between in-service injury and current disabilities are based on statements which have not, unlike the frostbite claim, been previously rejected.  They are therefore probative and also warrant reopening of the claims.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

New and material evidence having been submitted, the claim for service connection for the residuals of a cold injury to the bilateral lower extremities is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possibility of nexus exists is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran served in the Army from April 1945 to December 1946.  The Veteran's service treatment records have been reported as having been destroyed by fire.  They are unavailable.  The only service treatment records available are copies of sick reports which show that during service in Japan he was hospitalized for 10 days in May 1946 with a diagnosis of dermatitis of the right foot.  

The Veteran claims that he incurred three injuries during active service.  First he claims that he incurred a cold injury, frostbite, to his feet during service in Japan in approximately December 1945 or January 1946.  He claims he required hospitalization because of this cold injury to his feet.  He further claims that he fell into a "foxhole" during service and at that time he injured his right knee and low back.  

Recent medical evidence establishes that the Veteran has widespread osteoarthritis in multiple joints of his body, including both knees.  There is also evidence of degenerative disc disease of the lumbar spine with radicular symptoms.  Finally, there is evidence of neurologic symptoms of the feet.  A May 2008 VA neurology consultation record indicates a relationship to the Veteran's claimed cold injury during service.  However, objective EMG and nerve conduction testing conducted in May 2008 is not as definitive with providing a link.  

The Veteran has never been accorded Compensation and Pension examinations with respect to his claimed disabilities.  This should be done.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for the appropriate cold injury examination.  The examination report should include a detailed account of all lower extremity pathology, especially foot pathology,  found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that a single available service treatment record reveals that the Veteran was hospitalized during service in Japan for 10 days in May 1946 with a diagnosis of dermatitis of the right foot.  

The examiner should review the evidence of record with attention to the recent medical records showing treatment for radicular back pain and diabetes mellitus.  The examiner should then indicate:

* The exact diagnosis of any disorder of the feet or lower extremities found to be present, and whether such disorder is consistent with a remote cold injury.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current disorder of the feet or lower extremities was incurred as a result of a cold injury during active service, as opposed to nonservice connected conditions such as diabetes or low back problems.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA joints examination.  The examination report should include a detailed account of all knee back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  X-ray examination of both knees should be conducted.  

The examiner should review the evidence of record with attention to the VA and private medical records showing treatment for knee pain dating from the 1990s to the present.  The examiner should then indicate:

* The exact diagnosis of any knee disorders found to be present.  

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder was incurred during active service as the result of an injury, as opposed to nonservice connected factors such as age, post-service employment activities or injuries, or a systemic disease.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an examination regarding his low back disorder.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with attention to the VA and private medical records showing treatment for back pain from 1990s until the present.  The examiner should then indicate:

* The exact diagnosis of any low back disorder found to be present.  

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder was incurred as a result of injury during active service, as opposed to such nonservice connected factors as age, post-service employment activities or injuries, or a systemic disease.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claims of entitlement to service connection.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


